DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                          
This office action is in response to the amendment filed on 3/3/2022.  Claims 1-20 remain pending with claims 1, 9 and 10  have been amended.                               
The 35 U.S.C. § 112 Rejection to claims 1-20 dated 12/7/2021 is withdrawn due to the amendment filed on 3/3/2022.                            

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                      

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.                

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.                         
RE claim 1, the limitation of that “wherein at least two of the line output terminals are arranged in a two-dimensional array” in line 12 is vague and rendering claim 1 indefinite.  Since there is only one line output terminal disposed at the peripheral, as stated in the begin of claim 1, how is it possible to have at least two of the line output terminals arranged in a two-dimensional array?  Correction is required.                     
  RE claim 1, the limitation of that “at least two of the line input terminals are arranged in a one-dimensional array” in lines 12-13 is vague and rendering claim 1 indefinite.  Since there is only one line input terminal disposed at the peripheral, as stated in the begin of claim 1, how is it possible to have at least two of the line input terminals arranged in a one-dimensional array?  Correction is required.                       
Claims 2-20 are depending on claim 1 and therefore are rejected on the same basis as claim 1.         
          
The 35 U.S.C. § 103 Rejection to clams 1-20 dated 12/7/2021 is reiterated below for Applicant’s convenience.                               

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2017/0338294), hereafter as Choi.                       
RE claim 1, Choi discloses the invention substantially as claimed.                      
Choi discloses that a display panel (see figure 1 and section [0050]; i.e., display panel 10), comprising: a panel body, the panel body comprising a display area and a peripheral are disposed on at least one side of the display area (see figure 1 and section [0050]; i.e., the display panel 10 includes display area DA and non-display area NA); and at least two signal transmission circuits disposed at the peripheral area (see figure 1 and section [0050]; i.e., elements and/or wires for generating and/or transmitting various signals applied to the display area DA are disposed within non-display area NA), wherein the signal transmission circuit comprises a line input terminal used for binding to a flexible circuit board, which is disposed at the peripheral area (see figure 1 and sections [0028], [0049], [0052]; i.e., a pad portion PP for receiving a signal from the display panel 10 may be disposed in the non-display area NA, and one end of the flexible printed circuit board 20 is connected to the pad portion PP, wherein the flexible printed circuit board 20 is disposed within the non-display area NA), a signal transmission line, and a line output terminal used for binding to a chip, which is disposed at the peripheral area (see section [0053], [0054]; i.e., signal transmission line and line output terminal for binding to chip 400, wherein chip 400 is disposed within non-display area NA); wherein two ends of the signal transmission line are electrically connected to the line input terminal and the line output terminal (see sections [0053], [0054]; i.e., data driver and gate driver having signal transmission line, line input terminal and line output terminal are electrically connected to each other for generating and/or processing various signals for driving the display panel 10, and all of them are disposed within the non-display area NA), wherein at least two of the line output terminals are arranged in a two-dimensional array (see sections [0053], [0054]; i.e., the line output terminals of the data driver and the gate driver, respectively, are arranged in a two dimensional array).                           
However, Choi may not discloses the exact/identical arrangement/layout structures or circuitry connections as set forth in claim 1.                           
The specific arrangement/layout structure or circuitry connections set forth in claim 1 is only an obvious matter of design choice, as the specific arrangement/layout or circuitry connections set forth falling within a particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.  Because placing two ends of a signal transmission line in electric connection to a line input terminal and a line output terminal is not sufficient by itself to patentably distinguishable over an otherwise design choice of a particular placement of a contact in a display panel.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).                                
RE claim 2, Choi in view of the rationale above disclose that wherein at least two of the line output terminals comprises a first sub-combination and a second sub-combination, the line output terminals in the first sub-combination are arranged in a first direction, and the line output terminals in the second sub-combination are arranged in a second direction (see figure 1 and sections [0052], [0053], [0054], [0051]; i.e., data driver and gate driver having signal transmission line, line input terminal and line output terminal are electrically connected to each other for generating and/or processing various signals for driving the display panel 10, the sub-combination of various connections of transmission line and line input terminals and line output terminals for data driver are arranged in a first direction, the sub-combination of various connections of transmission line and line input terminals and line output terminals for gate driver are arranged in a second direction).                            
RE claim 3, Choi in view of the rationale above disclose that wherein the first direction and the second direction are the same direction; wherein the first direction is a direction parallel to or perpendicular to a line corresponding to an edge of the peripheral area (see figure 1 and sections [0052], [0053], [0054]; i.e., data driver and gate driver having signal transmission line, line input terminal and line output terminal are electrically connected to each other for generating and/or processing various signals for driving the display panel 10, the sub-combination of various connections of transmission line and line input terminals and line output terminals for data driver are arranged in a first direction, the sub-combination of various connections of transmission line and line input terminals and line output terminals for gate driver are arranged in a second direction, the first and second directions can be the same, parallel or perpendicular).                            
RE claim 4, Choi in view of the rationale above disclose that wherein the line output terminals in the first sub-combination and the line output terminals in the second sub-combination are parallel arranged; and at least a portion of the signal transmission line electrically connected to the line output terminals of the first sub-combination and the line output terminals of the second sub-combination is disposed between the line output terminals of the first sub-combination and the line output terminals of the second sub-combination that are parallel arranged (see figure 1 and sections [0052], [0053], [0054]; i.e., data driver and gate driver having signal transmission line, line input terminal and line output terminal are electrically connected to each other for generating and/or processing various signals for driving the display panel 10, the sub-combination of various connections of transmission line and line input terminals and line output terminals for data driver are parallely arranged with the sub-combination of various connections of transmission line and line input terminals and line output terminals for gate driver or disposed between each other).                 
RE claim 5, Choi in view of the rationale above disclose that wherein the line output terminals in the first sub-combination are staggered with the line output terminals in the second sub-combination; and at least a portion of the signal transmission line electrically connected to the line output terminal of the second sub-combination is disposed between two adjacent line output terminals of the first sub-combination (see figure 1 and sections [0052], [0053], [0054], [0071]; i.e., data driver and gate driver having signal transmission line, line input terminal and line output terminal are electrically connected to each other for generating and/or processing various signals for driving the display panel 10, the sub-combination of various connections of transmission line and line input terminals and line output terminals for data driver are arranged staggered with the sub-combination of various connections of transmission line and line input terminals and line output terminals for gate driver or disposed at least in a portion between each other).                                        
RE claim 6, Choi in view of the rationale above disclose that wherein the first direction and the second direction intersect; and wherein the first direction has a first angle with a line corresponding to an edge of the peripheral area, and the second direction has a second angle with a line corresponding to an edge of the peripheral area (see figure 1 and sections [0052], [0053], [0054]; i.e., data driver and gate driver having signal transmission line, line input terminal and line output terminal are electrically connected to each other for generating and/or processing various signals for driving the display panel 10, the sub-combination of various connections of transmission line and line input terminals and line output terminals for data driver are arranged intersect with the sub-combination of various connections of transmission line and line input terminals and line output terminals for gate driver or disposed with angles between each other).                               
RE claim 7, Choi in view of the rationale above disclose that wherein at least two line output terminals of the first combination are arranged in a step shape; and at least two line output terminals of the second sub-combination are arranged in a step shape (see figure 1 and sections [0052], [0053], [0054]; i.e., data driver and gate driver having signal transmission line, line input terminal and line output terminal are electrically connected to each other for generating and/or processing various signals for driving the display panel 10, the sub-combination of various connections of transmission line and line input terminals and line output terminals for data driver are arranged in a step shape with the sub-combination of various connections of transmission line and line input terminals and line output terminals for gate driver or disposed partially in step shape between each other).                  
RE claim 8, Choi in view of the rationale above disclose that wherein a line input terminal combination having at least two of the line input terminals is disposed on at least one side of a line output terminal combination having at least two of the line output terminals in a direction parallel to a line corresponding to an edge of the peripheral area (see figures 1, 3-7 and its associated depictions).                                 
RE claim 9, Choi in view of the rationale above disclose that wherein at least two of the line input terminals are arranged in a one-dimensional array; and an arrange direction of at least two of the line input terminals parallel to a line corresponding to an edge of the peripheral area (see figures 1, 3-7 and its associated depictions).                                 
RE claim 10, Choi in view of the rationale above disclose that wherein at least two of the line input terminals are arranged in a one-dimensional array; and a third angle is disposed between the arrange direction of at least two of the line input terminals and a line corresponding to an edge of the peripheral area (see figures 1, 3-7 and its associated depictions).                           
RE claim 11, Choi in view of the rationale above disclose that wherein at least two of the line input terminals are arranged in a stepped shape (see figures 1, 3-7 and its associated depictions).                     
RE claim 12, Choi in view of the rationale above disclose that wherein the display panel further comprises the chip, the chip is disposed at the peripheral area of the panel body, and the chip comprises: a chip body, which is elongated; and at least two input pins, the at least two input pins are arranged in a two-dimensional array; wherein the input pin is bound to the line output terminal (see sections [0053], [0054]; i.e., the integrated circuit chip 400).                         
RE claim 13, Choi in view of the rationale above disclose wherein the display panel further comprises a flexible circuit board, an end of the flexible circuit board is disposed at the peripheral area of the panel body, and the flexible circuit board comprise: a flexible circuit board body; and at least two output pads, the at least two output pads are exposed on a surface of the flexible circuit board body, and the at least two output pads are arranged in a one-dimensional linear array (see figure 1 and sections [0028], [0052], [0053], [0054], [0065], [0066], [0067]; i.e., the flexible circuit board 20 and pad PP and pad 30).                                
RE claim 14, Choi in view of the rationale above disclose a chip suitable for a display panel, comprising: a chip body, which is elongated; and at least two input pins, the at least two input pins are arranged in a two-dimensional array; wherein the input pin is bound to the line output terminal (see sections [0054], [0053]; i.e., chip 400).                       
RE claim 15, Choi in view of the rationale above disclose wherein an input pin combination having at least two input pins is disposed adjacent to an end of the chip body (see figures 1, 3-7 and its associated depictions; i.e., chip 400).                       
RE claim 16, Choi in view of the rationale above disclose wherein an arrangement of the at least two input pins and an arrangement of the at least two line output terminals are the same, and a relative position of the two input pins on the surface of the chip body corresponds to a relative position of the two line output terminals at the peripheral area (see figures 1, 3-7; i.e., chip 400).                    
RE claim 17, Choi in view of the rationale above disclose that a flexible circuit board body; and at least two output pads, the at least two output pads are exposed on a surface of the flexible circuit board body, and the at least two output pads are arranged in a one-dimensional linear array; wherein the output pad is bound to the line input terminal (see figure 1 and sections [0052], [0053], [0054]; i.e., flexible circuit board 20).                          
RE claim 18, Choi in view of the rationale above disclose that wherein an output pad combination having at least two output pads is disposed adjacent to an end of the flexible circuit board body (see figure 1; i.e., output pads PP, 30 and flexible circuit board 20).                           
RE claim 19, Choi in view of the rationale above disclose that wherein an arrangement of the at least two input pins and an arrangement of the at least two line output terminals are the same, and a relative position of the two input pins on the surface of the chip body corresponds to a relative position of the two line output terminals at the peripheral area (see figures 1, 3-7 and its associated depictions).                          
RE claim 20, Choi in view of the rationale above disclose that wherein at least two of the output pads are arranged along an edge line of an end of the flexible circuit board body, and an edge of the output pad is aligned with an edge of an end of the flexible circuit board body (see figures 1, 3-7 and its associated depictions).                               

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (112 Rejection) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                  
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
June 04, 2022